`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 3/7/22.
Claims 42, 57, 58, 60-62, 67-69, 71-76, and 79-81 have been examined on the merits.  Claims 1-41, 43-56, 59, 63-66 were previously cancelled.  Claims 70, 77-78 have been newly cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/7/22 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 42, 61, 62, 67-69, 73-76 over Hamdy (WO 90/05189) have been withdrawn due to the amendments to the claims.
The 112 2nd rejection of claims 42, 57, 58, 60-62, 67-81 are withdrawn due to the amendments to claim 42. 
Claim Objections
Claim 42 is objected to because of the following informalities:  “flowing into” is an awkward way of providing for a step of contacting the wort with the yeast.  The claim could be written in a more succinct manner.  Stating, the first composition/encapsulated wort flows into or flows through the plurality of pores containing yeast, is more direct.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42, 61, 62, 67-69, 70,73-76, 80, and 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Hamdy (WO 90/05189) in view of Kamil (CA 2447639).
Regarding Claims 42, 75, and 76:  Hamdy discloses utilizing wort [pg. 2; pg. 9].  Hamdy discloses adding yeast to the wort [abstract; pg. 2].  Hamdy discloses the yeast immobilized on beds of porous beads (plurality of pores)  [pg. 11; 16; pg. 18] and that a fermentation mixture/malt liquor extract (wort) is fed into a bioreactor and passed through the yeast [pg. 16; 20].  Hamdy discloses a fermenting device and rapidly fermenting to achieve an alcohol content from 0.5 to 21% (beers and wines) in less than 12 to 18 hours [pg. 7; abstract].  Hamdy discloses up to 100 gallons being fermented [pg. 23].  Hamdy discloses fermenting continuously at a rate of 20-30 ml/min or at a desired flow [pg. 22].  
Although Hamdy does not disclose fermenting greater than 100 ml and less than 2L, at the effective filing date of the invention one having ordinary skill in the art would have considered the invention to have been obvious because the range taught by Hamdy at up to 100 gallons overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
	Although Hamdy does not disclose greater than or equal to 10 ml/min (claim 42); 10 ml/min and less than or equal to 500ml/min (claim 75), it would have been obvious to modify the rate since Hamdy discloses using a desired flow rate, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Hamdy does not disclose that the wort is encapsulated wort.
Kamil discloses coating (encapsulating) wort for further fermentation processes [abstract].
It would have been obvious to one of ordinary skill in the art to modify the wort of Hamdy for the encapsulated wort of Kamil in order to provide wort that has a better preserved flavor and is easier to transport. 
Regarding Claim 61:  Hamdy discloses as discussed above.  Hamdy discloses a high surface area [pg. 11].  Hamdy does not disclose wherein a surface area of the component is greater than or equal to 5 cm2 and less than or equal to 25,000 cm2.
However, it would have been obvious to one of ordinary skill in the art to modify the surface area of the component based on the desired output or amount of substrate being fermented.
Regarding Claim 62:  Hamdy discloses as discussed above.  Hamdy discloses contacting the sugar mixture passes through the immobilized cells [pg. 16].  Although Hamdy does not disclose wherein the yeast is present in the component in an amount of greater than or equal to 20 wt. % and less than or equal to 100 wt. %, it would have been obvious that all or 100% of the sugar mixture is present in the component since all of the sugar mixture is in the bioreactor and comes in contact with the microorganisms.
Regarding Claim 67: Hamdy discloses that the sugar mixture is passed through a bioreactor with microorganisms immobilized porous beads [claims 9 and 10] which is synonymous with “wherein the composition is introduced into a pore and/or surface feature of the fermenting component.”
Regarding Claim 68:  Hamdy discloses as discussed above in claim 42.  Hamdy discloses adding water [pg. 13].
Regarding Claim 69:  Hamdy discloses as discussed above in claim 42.  Hamdy discloses mash, malt, wort and fruit juices [pg. 7 and 9].
Regarding Claim 73:  Hamdy discloses as discussed above in claim 42.  Hamdy does not disclose wherein the encapsulated non-fermented composition has water present in an amount of less than or equal to 30 vol. % and greater than or equal to 0.1 vol. %.  Hamdy discloses the amount of water at 16.2 L [pg. 13].
	It would have been obvious to one of ordinary skill in the art to modify the amount of water in Hamdy since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 74:  Hamdy discloses as discussed above in claim 42.  Hamdy does not disclose wherein at least 100 mL of the composition is fermented to a percent alcoholic content of at least 1 vol. % in less than or equal to 90 minutes.
However, Hamdy does disclose it taking 12 to 36 hours to produce alcoholic beverages containing anywhere from .5% alcohol to 50% alcohol [pg. 7; pg.14].
	It would have been obvious to one of ordinary skill in the art to modify the method of Hamdy to produce at least 1% alcohol in 100 ml solution in 90 minutes or less since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 80 and 81:  Hamdy discloses as discussed above in claim 42.  Hamdy does not disclose releasing the wort from the encapsulating material prior to fermenting (claim 80); fermenting the wort within the encapsulating material and then dissolving the encapsulating material (claim 81).
Kamil discloses dissolving the encapsulated wort in water [pg. 2, lines 14-20].
It would have been obvious to one of ordinary skill in the art to further modify the method of Hamdy to include dissolving the encapsulated wort in water as disclosed Kamil in order to provide a medium for fermenting microorganisms for the production of alcoholic beverages.
Claims 57, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy (WO 90/05189) in view of Kamil (CA 2447639) as applied to claims 42 and 59 above and in further view of Schukar et al. (US 2007/0119771).
Regarding Claim 57:  Hamdy discloses as discussed above in claim 42.  Hamdy does not disclose wherein the component comprises a plurality of ridges and/or grooves.
Schukar discloses a membrane containing channels (synonymous with ridges/grooves) in order to direct the liquid [abstract; 0008].
At the effective filing date it would have been obvious to one of ordinary skill in the art to modify the component of Hamdy to include a plurality of channels as in Schukar in order to direct the flow of liquid.
Regarding Claims 58 and 60:  Hamdy discloses as discussed above in claims 42 and 59.  Hamdy does not disclose wherein the component comprises surface features having a largest average cross-sectional dimension of greater than or equal to 0.1 microns and less than or equal to 750 microns.
Schukar discloses a membrane containing pores having a diameter of greater than .1 microns to 1.4 microns [0044] in order to extract out particles from the desired liquid [0008; 0009].
At the effective filing date it would have been obvious to one of ordinary skill in the art to modify the fermenting component of Hamdy to include pore size as in Schukar in order to extract out the desired liquid.
Claim 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Hamdy (WO 90/05189) and Kamil (CA 2447639) as applied to claim 42 above and in further view of Raley (US 2,766,478).
Regarding Claim 71:  Hamdy as modified discloses as discussed above in claim 42.  Hamdy does not disclose wherein the encapsulating material comprises calcium alginate, polyethylene terephthalate, calcium lactate, calcium lactate gluconate, sodium alginate, calcium salt, alginate baths, xanthan, agar, carrageenan, sodium pyrophosphate, and combinations or copolymers thereof (claim 71).
Raley discloses a method of encapsulating materials and that sodium alginates can be used [col. 5, lines 60-65].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Hamdy to include sodium alginate as the encapsulant as in Raley since Raley discloses it as a material used for encapsulation.
Claim 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Hamdy (WO 90/05189) and Kamil (CA 2447639) as applied to claim 42 above and in further view of Raley (US 2,766,478) and Ozbolat (US 2016/0288414).
Regarding Claim 72:  Hamdy as modified discloses as discussed above in claim 42.  Hamdy does not disclose wherein the encapsulating material is semi-permeable.
Raley discloses a method of encapsulating materials and that sodium alginates can be used [col. 5, lines 60-65].
Ozbolat discloses sodium alginate as forming semi-permeable encapsulation [0468].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Hamdy to include sodium alginate as the encapsulant as in Raley since Raley discloses it a material used for encapsulation.  Further it would have been obvious that the sodium alginate would have formed a semipermeable encapsulate since Ozbolat discloses sodium alginate forming a semi-permeable coating.
Response to Arguments
The 103 rejections of claims 42, 61, 62, 67-69, 73-76 over Hamdy (WO 90/05189) have been withdrawn due to the amendments to the claims.
The 112 2nd rejection of claims 42, 57, 58, 60-62, 67-81 are withdrawn due to the amendments to claim 42.
The Examiner acknowledges the Applicants amendment to claim 42 which clarifies the claim by better defining what the “fermenting component”, “fermenting composition”, and “non-fermented composition” are in the claim.  
Regarding the rejections of claims 42, the Applicants assert that Hamdy does not disclose encapsulated wort. 
The Examiner agrees and notes that the argument is moot since the Applicants amended claim 42 to recite encapsulated wort. 
Regarding the rejections of claim 57, 58, and 60, the Applicants assert that Schukar does not remedy the deficiency of Hamdy.
The Examiner disagrees and maintains that there was no deficiency for the reasons discussed above. The Examiner maintains that Schukar was relevant for what it taught. 
The Applicants assert that Kamil does not disclose encapsulated wort.  The Applicants assert that it is the flavoring that is encapsulated, not the wort.
The Examiner disagrees.  An encapsulated item is synonymous with a coated item.  Both indicate one composition surrounding another composition.  Further, Boghani et al. (US 2009/0214445) discloses an exterior coating encapsulating a core [0069].  Even still, if the flavoring is the encapsulated item and the encapsulated flavor is coating the wort, then the wort can also be said to be coated/encapsulated.
	The Examiner acknowledges that claim 70, 71, 77, 80, 81, were mistakenly listed as anticipatory rejections.
Regarding Claim 71, the Applicants assert that Raley does not cure the deficiencies of Hamdy and Kamil.
The Examiner maintains that Hamdy and Kamil were not deficient for the reasons discussed above.  The Examiner maintains that Raley was relevant for the teachings of encapsulating material.
Regarding Claim 72, the Applicants assert that Ozbolat does not cure the deficiencies of  Hamdy and Kamil.
The Examiner maintains that Hamdy and Kamil were not deficient for the reasons discussed above.  The Examiner maintains that Ozbolat was relevant for the teachings of encapsulating material.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793